                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SALIOU DIAW,                                        CASE NO. C18-1499-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    KATIE ANN LLC, a foreign limited liability
      company,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to continue trial and
18
     modify scheduling order (Dkt. No. 18). Having considered the motion and the relevant record,
19
     the Court hereby GRANTS the motion and ORDERS that:
20
            1. The trial is continued to July 1, 2020 at 9:30 a.m.;
21
            2. Proposed pre-trial order shall be filed no later than June 1, 2020;
22
            3. The 39.1 mediation shall be completed no later than April 5, 2020;
23
            4. Trial briefs shall be filed no later than June 21, 2020;
24
            5. Discovery shall be completed no later than March 1, 2020;
25
            6. Dispositive motions must be filed no later than April 12, 2020.
26


     MINUTE ORDER
     C18-1499-JCC
     PAGE - 1
 1        DATED this 3rd day of October 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1499-JCC
     PAGE - 2
